          Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 1 of 28



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

BARRETTE OUTDOOR LIVING,INC.
7830 Freeway Circle
Middleburg Heights, Ohio 44130

                        Plaintiff,

        vs.                                               CIVIL ACTION NO. 1:19-cv-03027-SAG

IRON WORLD MANUFACTURING,LLC,                            JURY TRIAL DEMANDED
9390 Davis Avenue
Laurel, Howard County, Maryland 20810,

                        Defendant.



    DEFENDANT'S MOTION TO SET ASIDE THE DEFAULT ENTERED AGAINST
                         THEM PURSUANT TO FED. R. CIV.P.55(c)

        Pursuant to Fed. R. Civ. P. 55(c), Defendant Iron World Manufacturing, LLC("Iron

World" or "Defendant"), by and through its undersigned counsel, moves this Honorable Court to

set aside the default entered by the Clerk ofthe Court on December 18,2019 for good cause. In

support of this motion. Defendant files a Memorandum ofLaw in Support and proposed Answer

to Plaintiffs complaint, and also avers the following:

        Lifting the default would not prejudice Plaintiff. This motion to set aside the default

entered against Defendant is being filed approximately one month from the entry of default.

There is also no risk of a loss ofevidence, or any increased potential for fraud or collusion by

having the default set aside.

       Defendant has prima facie meritorious defenses to the allegations in Plaintiffs complaint.

Plaintiff failed to state a sufficient patent infringement claim upon which relief can be granted

because Plaintiff failed to allege v^dth sufficient particularity the claims alleged to be infringed.
          Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 2 of 28



by what products such claims were allegedly infringed, and the elements that are infringing.

Moreover, Defendant asserts in its defense that it does not infringe the alleged patents.

        Defendant's conduct is excusable and not culpable because Defendant did not engage in

any dilatory behavior that is willful or in bad faith. Defendant was not knowledgeable as to the

requirements, obligations, and deadlines associated with the service of a complaint, of having a

limited time to respond thereto, or the requirements to respond adequately. Defendant was also

not aware and did not receive any notice of the entry of default. Upon being informed of both

when Defendant retained counsel, Defendant diligently and in good faith engaged counsel to

represent it in this case and to file this motion.

        WHEREFORE,Defendant respectfully requests that this Honorable Court set aside the

default judgment issued against Defendant.

                                                Respectfully submitted.

Date: January 27,2020




                                                Ruy M.Gar^-Zamo;
                                                Bar^:20579
                                                Garcia-Zamor Intellectual Property Law,LLC
                                                12960 Linden Church Road
                                                Clarksville, Maryland 21029
                                                P:410-53D9853 ext. 101
                                                C: 215-292-2305
                                                F: 410-531-9854
                                                ruy@garcia-zamor.com

                                                Frank A. Mazzeo {pro hac vice motion to befiled)
                                                Ryder, Mazzeo & Konieczny LLC
                                               808 Bethlehem Pike, Suite 200
                                               Colmar,PA 18915
                                               (215)997-0248
                                                fmazzeo@rmkiplaw.com

                                                Attorneysfor Defendant
            Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 3 of 28



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

BARRETTE OUTDOOR LIVING,INC.,
7830 Freeway Circle
Middleburg Heights, Ohio 44130

                        Plaintiff,

       vs.                                             CIVIL ACTION NO. l:19-cv-03027-SAG

IRON WORLD MANUFACTURING,LLC,                          JURY TRIAL DEMANDED
9390 Davis Avenue
Laurel, Howard County, Maryland 20810,

                        Defendant.



 DEFENDANT'S MEMORANDUM OF LAW IN SUPPORT OF THE MOTION TO SET
         ASIDE THE DEFAULT PURSUANT TO FED.R. CIV.P. 55(cl

       1.       FACTUAL BACKGROUND

       Upon information and belief. Plaintiff is a provider offencing and railing products for

residential and commercial applications. Plaintiff claims to own three patents identified in its

complaint, namely, U.S. Patent Nos. 8,413,965; 8,413,332; and 9,151,075, all relating to

fencing/railing apparatuses and method for manufacturing a fencing/railing assembly. Defendant

is a decorative and ornamental fencing and gate manufacturer, specializing in iron fencing and

custom fence designs.

       Plaintiff filed this action on October 16, 2019. In its complaint. Plaintiff raises three(3)

counts of patent infringement based generally on the above-identified patents. Compl., Dkt. #1.

On October 28,2019,Plaintiff filed affidavits of service signifying that purportedly. Defendant

had been served v^th the complaint on October 22,2019. Affidavits of Service, Dkt. #10. On

December 18,2019,Plaintiff requested that default be entered and a defaultjudgment be issued
          Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 4 of 28



against Defendant for not having answered or otherwise responded to the complaint. Motion for

Default, Dkt. #12-13. Such default was entered the same day.

       Accordingly, before the Court is Defendant's motion to set aside the default. Defendant

additionally submits this Memorandum ofLaw in Support of its motion.

       II.     LEGAL STANDARD


       In setting aside a default under Fed. R. Civ. P. 55(c), a court may consider the following

six factors as established in the Fourth Circuit in deciding whether good cause exists for setting

aside the entry of default:(1)whether the moving party has a meritorious defense;(2)whether

the moving party acts with reasonable promptness;(3)the personal responsibility ofthe moving

party;(4)prejudice to the nonmoving party;(5)the moving party's history of dilatory action; and

(6)availability of less drastic sanctions. See Payne ex rel. Estate ofCalzada v. Brake,439 F.3d

198, 204-05 (4th Cir. 2006).

        Courts have broad discretion in deciding whether to set aside default. See Park Corp. v.

Lexington Ins. Co., 812 F.2d 894, 896(4th Cir. 1987). Defaults are generally disfavored because

they forego a decision on the merits ofthe case, and courts in the Fourth Circuit have

consistently held that civil rules should be construed liberally to set aside a default, only

necessitating good cause. See Augusta Fiberglass Coatings, Inc. v. Fodor Contracting Corp.,

843 F.2d 808, 811-12(4th Cir. 1988). Furthermore, any doubts about whether default should be

set aside "should be resolved in favor ofsetting aside the default so that the case may be heard

on the merits." Tolson v. Hodge,411 F.2d 123,130(4th Cir. 1969).

       III.    ARGUMENT


       Good cause exists to set aside the default entry in this case because all pertinent factors

weigh in Defendant's favor. Ofthe six factors examined in this Circuit, the existence of a
         Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 5 of 28



meritorious defense and the moving party's reasonable promptness are generally given the most

weight. See Consolidated Masonry & Fireproofmg, Inc. v. Wagman Const. Corp., 383 F.2d 249,

251 (4th Cir. 1967).

               1.      Defendant's Meritorious Defenses


       Defendant presents at least two meritorious defenses to the allegations in the complaint.

This Court is not required to decide whether a presented meritorious defense would be decisive

ofthe matter at hand, but only that there be a "presentation or proffer of evidence, which, if

believed, would permit either the Court or the jury to find for the defaulting party" U.S. v.

Moradiy 673 F.2d 725,727(4th Cir. 1982). Defendant's defenses are also presented in the

proposed answer to the complaint attached hereto as Exhibit A and incorporated herein by

reference.


       Plaintiff fails to plead its patent infringement claims with sufficient particularity, failing,

on the face ofthe complaint, to state a claim upon which relief can be granted under Federal

Rule of Civil Procedure 12(b)(6). Bell Atl. Corp. v. Twombly, 550 U.S. 544(2007); Ashcroft v.

Iqbal, 556 U.S. 662(2009). At the least, a complainant is required to provide the grounds of its

entitlement to relief, which "requires more than labels and conclusions, and a formulaic

recitation ofthe elements ofa cause of action will not do." Twombly,550 U.S. at 555. To

plausibly allege direct patent infringement, a complainant must plead specific facts showing that

the defendant without authority made, used, offered to sell, or sold within the United States, or

imported into the United States, any patented invention during the term ofthe patent therefor. 35

U.S.C. § 271(a).

       To plausibly allege patent infringement by inducement, a complainant must plead

specific facts showing that the defendant had knowledge of, or willful blindness to, the existence
           Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 6 of 28



ofthe patent(s) at issue, engaged in acts to induce a third party to perform acts to infringe the

patent(s) and the third party performed such acts, knew or was willfully blind to the fact that

such acts by a third party constituted infringement of the patent(s), and acted with specific intent

to cause such infringement. 35 U.S.C. § 271(b); DSUMed. Corp. v. JMS Co.,471 F.3d 1293,

1303,1306(Fed. Cir. 2006); Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920,1926(2015)

(citing Global-Tech Appliances, Inc. v. SEES.A., 131 S. Ct. 2060, 2068 (2011)). "[The

complaint] must contain facts plausibly showing that [the defendant] specifically intended [a

third party] to infringe ...and knew that the [third party's] acts constituted infringement." In re

Bill ofLading Transmission & Processing Sys. Patent Litig, 681 F.3d 1323, 1339(Fed. Cir.

2012).

         To plausibly allege contributory patent infringement, a complainant must plead specific

facts showing that the defendant had knowledge ofthe existence ofthe patent(s) at issue,

provided a component with no substantial non-infringing use to a third party, which component

formed a material part ofthe patented invention, knew that the combination for which its

component was designed was both patented and infringing, and that a third party directly

infringed the patent(s) at issue. 35 U.S.C. § 271(c); Fujitsu Ltd. v. Netgear Inc., 620 F.3d 1321,

1326(Fed. Cir. 2010); Global-Tech Appliances, 131 S. Ct. at 2067; Commil, 135 S. Ct. at 1926.

A complainant must plead facts specifically to show that the component(s) provided by the

defendant has no substantial non-infringing uses. Bill ofLading,681 F.3d at 1337.

         Only in the broadest senses does Plaintiff identify the alleged products and methods of

Defendant that it claims infringe claims of its identified patents, none of which claims Plaintiff

identifies. Plaintiff makes only one mention of a potentially infringing product in paragraph 14

ofthe complaint and speculates for the remainder of its allegations. Plaintifffails to identify any
         Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 7 of 28



direct infringer to support its claims ofsecondary liability by inducement or contributory

infringement, which is required. In short, Plaintiff puts forth nothing but conclusory allegations

that Defendant must apparently be infringing some number of unidentified claims in three

patents by virtue of its sale of products. These types of conclusory allegations do not adequately

put Defendant on notice of the claimed infringement, do not permit Defendant to adequately and

sufficiently defend itself against Plaintiffs claims, and are no longer sufficient imder the

pleading standard since the abrogation of Form 18. As such,the patent infringement claims must

fail under Rule 12(b)(6).

       Defendant also presents other meritorious defenses, including non-infringement ofthe

patents at issue and invalidity of those patents, both of which Defendant is still investigating in

light of Plaintiffs claims.

               2.      Defendant Acted Promptly

       Even where a party is responsible for causing the delay in responding to the complaint,

courts in this Circuit have still granted a motion to set aside a default where the delaying party

acted with reasonable promptness in moving to set aside the default, based on the facts and

circumstances ofthe situation. U.S. v. Moradi,(HZ F.2d 725,727(4th Cir. 1982).

       In this case. Defendant acted with reasonable promptness in moving to set aside the

default as soon as it was made aware ofthe default, the consequences, and obligations.

Defendant had not previously consulted an attorney and did not know before recently that a

default had been entered or what it signified. Since then. Defendant acted promptly by engaging

counsel and filing this motion.
          Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 8 of 28



               3.      Prejudice to the Plaintiff

       Plaintiff would not suffer any prejudice from the setting aside ofthe default. The default

in this case was entered after only the filing and service ofthe complaint. As such, the matter is

still at a preliminary stage, and Plaintiff has not yet incurred great expense in litigating the case.

No relevant evidence has become lost or unavailable. The time for discovery would not have

commenced. There is no evidence to suggest Plaintiff will incur additional expense or has

already acted in substantial,justifiable reliance on the default such that it would be prejudiced

were the default to be set aside. Defendant has not used its default to collude or commit fraud.

Simply allowing the case to proceed does not in itself materially impair or otherwise compromise

Plaintiffs claim so as to constitute prejudice.

               4.      Defendant's Conduct in the Delay

        Defendant exhibited no history of culpable or dilatory conduct in failing to timely answer

or otherwise respond to the complaint. Defendant's delay was not willful or in bad faith.

Defendant acted diligently and in good faith since receiving notice ofthe default and being

advised of its consequences. Upon receiving such notice. Defendant diligently sought and

engaged counsel to respond in preparing and filing this motion and attached answer to the

complaint. Prior to that. Defendant had no actual notice ofthe default having been entered. The

foregoing is supported by Defendant's declaration, which is attached hereto as Exhibit B and

incorporated herein by reference.

       IV.     CONCLUSION


        Defendants respectfully request this Court, in consideration of the foregoing, to set aside

the entry of default and allow this case to be decided on its merits.
         Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 9 of 28



                                    Respectfully submitted,

Date: January 27,2020




                                    Ruy Ky Gar^-Zai
                                    Bar(d: 20579
                                    Garcia-Zamor Intellectual Property Law, LLC
                                    12960 Linden Church Road
                                    Clarksville, Maryland 21029
                                    P: 410-531-9853 ext. 101
                                    C: 215-292-2305
                                    F; 410-531-9854
                                    ruy@garcia-zamor.com

                                    Frank A. Mazzeo {pro hac vice motion to befiled)
                                    Ryder, Mazzeo & Konieczny LLC
                                    808 Bethlehem Pike, Suite 200
                                    Colmar,PA 18915
                                    (215)997-0248
                                    fmazzeo@rmkiplaw.com

                                    Attorneysfor Defendant
Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 10 of 28




       EXHIBIT A
        Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 11 of 28



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BARRETTE OUTDOOR LIVING,INC.,
7830 Freeway Circle
Middleburg Heights, Ohio 44130

                       Plaintiff,

       vs.                                              CIVIL ACTION NO. l:19-cv-03027-SAG


IRON WORLD MANUFACTURING,LLC,                           JURY TRIAL DEMANDED
9390 Davis Avenue
Laurel, Howard County, Maryland 20810,

                       Defendant.



            ANSWER TO COMPLAINT WITH AFFIRMATIVE DEFENSES AND
                                       COUNTERCLAIMS


       Defendant Iron World Manufacturing, LLC ("Iron World" or "Defendant"), by and

through its undersigned counsel, respond to the allegations ofthe Complaint by Plaintiff Barrette

Outdoor Living,Inc.("Barrette" or "Plaintiff) as follows:

                                    The Nature of the Complaint


       1.      Admitted in part and denied in part. It is only admitted that the Complaint

purports to allege an action for patent infringement. The remaining allegations ofthis paragraph,

however, are denied as conclusions oflaw.

                                            The Parties

       2.      Denied. Defendants are without knowledge or information sufficient to form a

belief as to the truth or falsity ofthe allegations in this paragraph, and therefore deny them.

       3.      Admitted.
         Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 12 of 28



                                     Jurisdiction and Venue


       4.      Admitted in part and denied in part. It is only admitted that the Complaint

purports to allege an action on the counts summarized in this paragraph. The remaining

allegations ofthis paragraph, however, are denied as conclusions of law.

       5.      Admitted in part and denied in part. It is only admitted that Defendant has its

headquarters in this district, in Laurel, Maryland. The remaining allegations ofthis paragraph

are denied as a conclusion oflaw.

       6.      Denied as a conclusion of law.

                                       Factual Allegations


       7.      Denied. Defendants are without knowledge or information sufficient to form a

belief as to the truth or falsity ofthe allegations in this paragraph, and therefore deny them.

       8.      Denied. Defendants are without knowledge or information sufficient to form a

belief as to the truth or falsity ofthe allegations in this paragraph, and therefore deny them.

       9.      Denied. Defendants are without knowledge or information sufficient to form a

belief as to the truth or falsity ofthe allegations in this paragraph, and therefore deny them. By

way offurther response, any referenced assignments speak for themselves.

       10.     Denied. Defendants are without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations in this paragraph, and therefore deny them. By

way offurther response, U.S. Patent No. 8,413,965 speaks for itself.

       11.     Denied. Defendants are without knowledge or information sufficient to form a

belief as to the truth or falsity ofthe allegations in this paragraph, and therefore deny them. By

way offurther response, U.S. Patent No. 8,413,332 speaks for itself.
         Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 13 of 28



        12.    Denied. Defendants are without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations in this paragraph, and therefore deny them. By

way offurther response, U.S. Patent No. 9,151,075 speaks for itself.

        13.    Admitted in part and denied in part. It is only admitted that Plaintiff, upon

information and belief, appears to market fencing and related goods.

        14.    Admitted in part and denied in part. It is admitted only that Defendant sells the

product depicted in Exhibit 4 to Plaintiffs Complaint. The remaining allegations in this

paragraph are denied as a conclusion oflaw.

        15.    Denied as a conclusion of law.

        16.    Denied. Further denied as a conclusion oflaw.

        17.    Denied as a conclusion oflaw.

        18.    Admitted in part and denied in part. It is admitted only that Defendant received a

letter from Plaintiff dated May 20,2019. The remaining allegations of this paragraph are denied.

By way offurther response. Exhibit 5 was not filed by Plaintiff.

        19.    Admitted in part and denied in part. It is admitted only that Defendant received a

letter from Plaintiff dated June 13,2019. The remaining allegations ofthis paragraph are denied.

The referenced letter speaks for itself. By way offurther response. Exhibit 6 was not filed by

Plaintiff.


        20.    Denied.


        21.    Admitted in part and denied in part. It is admitted only that a representative of

Plaintiff spoke to Defendant's president, Richard Stellabuto in a telephone conversation. The

remaining allegations in this paragraph are denied.
         Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 14 of 28



        22.     Admitted in part and denied in part. It is admitted only that there is no written

license agreement between Barrette and Iron World. The remaining allegations ofthis paragraph

are denied.


        23.     Denied. Further denied because Defendants are without knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations in this

paragraph, and therefore deny them.

                                               Count I


                    Patent Infringement under 35 U.S.C. S 271 -- *965 Patent

        24.     Defendant incorporates its responses to the foregoing allegations in paragraphs 1-

23 as if set forth here at length.

        25      Denied. Further denied as a conclusion of law.

        26.     Denied as a conclusion of law.


        27.     Denied. Further denied as a conclusion oflaw.

        28.     Denied. Further denied as a conclusion of law.

        29.     Denied as a conclusion oflaw.


        30.     Denied. Further denied as a conclusion oflaw.

        31.     Denied as a conclusion oflaw.


                                               Count II


                    Patent Infringement under 35 U.S.C. S 271 -*332 Patent


        32.     Defendant incorporates its responses to the foregoing allegations in paragraphs 1-

31 as if set forth here at length.

        33.     Denied. Further denied as a conclusion of law.

        34.     Denied as a conclusion of law.
         Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 15 of 28



        35.     Denied. Further denied as a conclusion of law.

        36.     Denied as a conclusion oflaw.

        37.     Denied. Further denied as a conclusion of law.

        38.     Denied as a conclusion oflaw.

                                              Count III


                    Patent Infringement under 35 U.S.C. S 271 - *075 Patent

        39.     Defendant incorporates its responses to the foregoing allegations in paragraphs 1-

38 as if set forth here at length.

        40.     Denied. Further denied as a conclusion oflaw.

        41.     Denied as a conclusion oflaw.

        42.     Denied. Further denied as a conclusion oflaw.

        43.     Denied. Further denied as a conclusion oflaw.

        44.     Denied as a conclusion oflaw.

        45.     Denied. Further denied as a conclusion oflaw.

        46.     Denied as a conclusion oflaw.

                                          Prayer for Relief

        WHEREFORE,Defendant respectfully requestsjudgment in its favor and against

Plaintiff, dismissing with prejudice the claims in Plaintiffs Complaint.

                                        Affirmative Defenses


        1.      Plaintiffs Complaint, in whole or in part, fails to state a claim against Defendants

upon which relief can be granted.

        2.      Some or all ofthe claims set forth in Plaintiffs Complaint are barred, in whole or

in part, by the applicable statute of limitations.
           Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 16 of 28



       3.      Plaintiff is not the owner ofthe '965,'332, and/or '075 patents.

       4.      The '965,'332, and/or '075 patents are invalid.

       5.      Defendant did not infnnge any ofthe claims ofthe '965,'332, and/or '075

patents.

       6.      Plaintiffs claims are barred by the doctrine of waiver.

       7.      Plaintiffs claims are barred by the equitable doctrine of laches.

       8.      Plaintiffs claims are barred by the equitable doctrine of estoppel.

       9.      Plaintiff has failed to mitigate damages.

       10.     Any alleged injury suffered by Plaintiff did not result from and was not

proximately caused by any act or omission, or any wrongful conduct on the part of Defendant.

       11.     Plaintiff has misused the '965,'332, and/or '075 patents in violation ofthe laws

of unfair competition by asserting infringement ofthe patents knowing that the patents are not

valid or not infringed.

                                       Jury Trial Demand

       Defendant requests a trial by jury on all issues properly triable to a jury raised in its

Answer and Affirmative Defenses.


                                      COUNTERCLAIMS


       1.      This Court has subject matter jurisdiction over Defendant's counterclaims under

28 U.S.C. §§ 1331, 1338.

       2.      Venue is proper in this district under 28 U.S.C. § 1391 and 1400.
          Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 17 of 28



                                          The Parties


         3.    Counterclaim plaintiff Iron World Manufacturing, LLC ("Iron World")is a

Maryland limited liability company with a place of business at 9390 Davis Avenue, Laurel,

Maryland 20810.

         4.    Counterclaim defendant Barrette Outdoor Living, Inc.("Barrette")is an Ohio

corporation with a principal place of business at 7830 Freeway Circle, Middleburg Heights, Ohio

44130.


                                              Facts


         5.    Counterclaim defendant is a provider offencing and railing products for

residential and commercial applications. Counterclaim defendant claims to own three patents

identified in its complaint, namely, U.S. Patent Nos. 8,413,965; 8,413,332; and 9,151,075, all

relating to fencing/railing apparatuses and method for manufacturing a fencing/railing assembly.

         6.    Counterclaim plaintiff is a decorative and ornamental fencing and gate

manufacturer, specializing in iron fencing and custom fence designs.

         7.    Counterclaim defendant filed this action on October 16,2019. In its complaint,

Barrette raises three(3)counts of patent infringement based generally on the above-identified

patents. CompL,Dkt. #1.

         8.    On October 28,2019, Barrette filed affidavits ofservice signifying that

purportedly. Iron World had been served with the complaint on October 22, 2019. Affidavits of

Service, Dkt. #10.

         9.    On December 18,2019, Barrette requested that default be entered and a default

judgment be issued against Iron World for not having answered or otherwise responded to the

complaint. Motion for Default, Dkt. #12-13. Such default was entered the same day.
         Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 18 of 28



       10.     In its complaint, Barrette fails to specifically identify at least one claim that is

infringed by any of Iron World's products and/or conduct.

       11.     In its complaint, Barrette fails to specifically identify a direct infnnger to support

its claims of patent infringement by inducement and/or contributory infringement.

       12.     None ofIron World's products or methods of manufacture infringe U.S. Patent

Nos. 8,413,965; 8,413,332; or 9,151,075.

        13.    On information and belief, Barrette's allegations are inadequate to support its

claims ofpatent infringement.

               Count I- Declaration of Invalidity of U.S. Patent No.8,413«965

        14.    The allegations of paragraphs 1-13 are incorporated herein by reference as if set

forth here at length.

        15.    Iron World requests entry of a declaratory judgment, pursuant to 28 U.S.C. §

2201 that U.S. Patent No. 8,413,965 is invalid under the patent laws ofthe United States, 35

U.S.C. § 1 et seq.

        16.    An actual controversy exists between Iron World and Barrette with respect to

validity of U.S. Patent No. 8,413,965.

        17.    Iron World has and will continue to sustain irreparable harm to its business,

reputation, and goodwill imless Barrette is enjoined and restrained by this Court from continuing

to pursue its infnngement allegations against Iron World.

        18.    Iron World has no adequate remedy at law.

               Count II - Declaration of Invalidity of U.S. Patent No.8,413,332

        19.    The allegations of paragraphs 1-18 are incorporated herein by reference as if set

forth here at length.



                                                  8
         Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 19 of 28



       20.     Iron World requests entry of a declaratory judgment, pursuant to 28 U.S.C. §

2201 that U.S. Patent No. 8,413,332 is invalid under the patent laws ofthe United States, 35

U.S.C. § 1 et seq.

       21.     An actual controversy exists between Iron World and Barrette with respect to

validity of U.S. Patent No. 8,413,332.

       22.     Iron World has and will continue to sustain irreparable harm to its business,

reputation, and goodwill unless Barrette is enjoined and restrained by this Court from continuing

to pursue its infringement allegations against Iron World.

       23.     Iron World has no adequate remedy at law.

              Count III -- Declaration of Invalidity of U.S. Patent No,9.151>075

       24.     The allegations of paragraphs 1-23 are incorporated herein by reference as if set

forth here at length.

       25.     Iron World requests entry of a declaratory judgment, pursuant to 28 U.S.C. §

2201 that U.S. Patent No. 9,151,075 is invalid under the patent laws ofthe United States, 35

U.S.C. § 1 et seq.

       26.     An actual controversy exists between Iron World and Barrette with respect to

validity of U.S. Patent No. 9,151,075.

       27.     Iron World has and will continue to sustain irreparable harm to its business,

reputation, and goodwill unless Barrette is enjoined and restrained by this Court from continuing

to pursue its infringement allegations against Iron World.

       28.     Iron World has no adequate remedy at law.
         Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 20 of 28



          Count IV - Declaration of Non-infringement of U.S. Patent No.8.413.965

       29.     The allegations of paragraphs 1-28 are incorporated herein by reference as if set

forth here at length.

       30.     Iron World requests entry of a declaratory judgment, pursuant to 28 U.S.C. §

2201 that Iron World has not infringed, and is not infringing, U.S. Patent No. 8,413,965.

       31.     An actual controversy exists between Iron World and Barrette with respect to

infringement of U.S. Patent No. 8,413,965.

       32.     Iron World has and will continue to sustain irreparable harm to its business,

reputation, and goodwill unless Barrette is enjoined and restrained by this Court from continuing

to pursue its infnngement allegations against Iron World.

       33.     Iron World has no adequate remedy at law.

          Count V - Declaration of Non-infringement of U.S. Patent No.8,413,332

       34.     The allegations of paragraphs 1-33 are incorporated herein by reference as if set

forth here at length.

       35.     Iron World requests entry of a declaratory judgment, pursuant to 28 U.S.C. §

2201 that Iron World has not infringed, and is not infringing, U.S. Patent No. 8,413,332.

       36.     An actual controversy exists between Iron World and Barrette with respect to

infnngement of U.S. Patent No. 8,413,332.

       37.     Iron World has and will continue to sustain irreparable harm to its business,

reputation, and goodwill unless Barrette is enjoined and restrained by this Court from continuing

to pursue its infringement allegations against Iron World.

       38.     Iron World has no adequate remedy at law.




                                               10
         Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 21 of 28



          Count VI- Declaration of Non-infringement of U.S. Patent No. 9,151.075


       39.     The allegations of paragraphs 1-38 are incorporated herein by reference as if set

forth here at length.

       40.     Iron World requests entry of a declaratory judgment, pursuant to 28 U.S.C. §

2201 that Iron World has not infringed, and is not infringing, U.S. Patent No. 9,151,075.

       41.     An actual controversy exists between Iron World and Barrette with respect to

infringement of U.S. Patent No. 9,151,075.

        42.    Iron World has and will continue to sustain irreparable harm to its business,

reputation, and goodwill unless Barrette is enjoined and restrained by this Court from continuing

to pursue its infringement allegations against Iron World.

        43.    Iron World has no adequate remedy at law.

                                        Prayer for Relief


WHEREFORE,Iron World respectfully requests judgment in its favor on all counterclaims,

namely, that the Court declare U.S. Patent Nos. 8,413,965; 8,413,332; and 9,151,075 invalid and

unenforceable and that the Court declare that Iron World has not infringed, and is not infringing,

U.S. Patent Nos. 8,413,965; 8,413,332; and 9,151,075, as well as such other further relief as the

Court may deem just and proper.

                                             Respectfully submitted,

Date; January 27,2020




                                                   [. Oar^-Zz
                                                 TD: 20579
                                             Garcia-Zamor Intellectual Property Law, LLC
                                             12960 Linden Church Road
                                             Clarksville, Maryland 21029
                                             P: 410-531-9853 ext. 101


                                                II
Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 22 of 28



                           C: 215-292-2305
                           F: 410-531-9854
                           ruy@garcia-zamor.com

                           Frank A. Mazzeo(pro hac vice motion to befiled)
                           Ryder, Mazzeo & Konieczny LLC
                           808 Bethlehem Pike, Suite 200
                           Colmar,PA 18915
                           (215)997-0248
                           fmazzeo@rmkiplaw.com
                           Attorneysfor Defendant




                             12
Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 23 of 28




       EXHIBIT B
       Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 24 of 28




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

BARRETTE OUTDOOR LIVING,INC.,
7830 Freeway Circle
Middleburg Heights, Ohio 44130

                      Plaintiff,

       vs.                                             CIVIL ACTION NO. l:19-cv-03027-SAG

IRON WORLD MANUFACTURING,LLC,                          JURY TRIAL DEMANDED
9390 Davis Avenue
Laurel, Howard County, Maryland 20810,

                       Defendant.



I, Richard Stellabuto, declare as follows:

       1.      I am the president ofIron World Manufacturing, LLC,which is the defendant in

the above-captioned action, and I am authorized to sign this declaration on its behalf. I submit

this declaration in support ofthe defendant's motion to set aside the default against it. The

statements herein are based either on my personal knowledge or the allegations ofthe complaint.

       2.      Neither I nor Iron World Manufacturing, LLC has been involved in a federal

lawsuit before. As a lay person, I did not know or understand the requirements, obligations, and

deadlines associated with the service ofa complaint, that Iron World Manufacturing, LLC had a

limited time to respond thereto, or what it was required to do in order to respond adequately.

       3.      I was not aware, nor did I receive notice, ofthe default having been issued for

failing to respond to the complaint, nor was I aware or did I receive notice ofthe deadline to file

a motion to set aside the default.

       4.      I was under the impression that I would receive a notice of a trial date having

been set and planned to bring this matter to an attorney only at that time.



                                                 1
       Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 25 of 28



       5.      I recently retained counsel for the purpose ofevaluating the infringement

allegations in the complaint and upon completion ofsuch evaluation, potentially negotiating on

behalf ofIron World Manufacturing, LLC with the plaintiff.

       6.       My counsel then promptly informed me ofthe default having been issued.

       7.      I have acted diligently and in good faith since receiving notice ofthe default in

engaging counsel to represent Iron World Manufacturing, LLC, which now moves to set aside

the default entered against it.

       9.      I declare under penalty of peijury imder the laws ofthe United States of America

that the foregoing is true and correct.



Executed on January 24,2020
                                                    'Rich^d Stellabuto
        Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 26 of 28



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


BARRETTE OUTDOOR LIVING,INC.,
7830 Freeway Circle
Middleburg Heights, Ohio 44130

                      Plaintiff,

       vs.                                           CIVIL ACTION NO. l:19-cv-03027-SAG

IRON WORLD MANUFACTURING,LLC,                        JURY TRIAL DEMANDED
9390 Davis Avenue
Laurel, Howard County, Maryland 20810,

                      Defendant.



                                     PROPOSED ORDER


       AND NOW,this                day of               ,2020, upon consideration of

Defendant's motion to set aside the default. Plaintiffs response, if any, and accompanying

memoranda oflaw, it is hereby ORDERED and DECREED that Defendant's motion is

GRANTED and the default is SET ASIDE.


                                                    BY THE COURT:
        Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 27 of 28



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


BARRETTE OUTDOOR LIVING,INC.,
7830 Freeway Circle
Middleburg Heights, Ohio 44130

                        Plaintiff,

       vs.                                            CIVIL ACTION NO. l:19-cv-03027-SAG


IRON WORLD MANUFACTURING,LLC,                         JURY TRIAL DEMANDED
9390 Davis Avenue
Laurel, Howard County, Maryland 20810,

                        Defendant.


                                     CERTIFICATE OF SERVICE


       I, Ruy Garcia-Zamor, certify that true and correct copies of the foregoing Motion to Set

Aside Default and accompanying papers were served this date via electronic filing, email, and

US mail upon counsel of record indicated below:

                Justus Getty                                     David J. Wolfsohn
             Duane Morris LLP                                   Tyler R. Marandola
      505 9'^ Street, N.W., Suite 1000                           Duane Morris LLP
       Washington, DC 20004-2166                                  30 S, 17"" Street
        jlgetty@duanemorris.com                               Philadelphia, PA 19103
                                                           djwolfsohn@duanemorris.com
                                                           tmarandola@duanemorris.com
                                                               Attorneyfor Plaintiff

                                             Respectfully submitted.

Date: January 27,2020


                                                                              —

                                                   [/. GarcibrZamor
                                                    20579
                                             Garcia-Zamor Intellectual Property Law, LLC
                                             12960 Linden Church Road
                                             Clarksville, Maryland 21029
                                             P: 410-531-9853 ext. 101
Case 1:19-cv-03027-SAG Document 16 Filed 01/27/20 Page 28 of 28



                           C:215-292-2305
                           F: 410-531-9854
                            my@garcia-zamor.com
